Citation Nr: 0510562	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  99-21 795	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include headaches. 

2.  Entitlement to an increased (compensable) initial rating 
for a scar of the left shoulder 

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954.  

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia. 

The Board notes that the veteran presented for a local 
hearing before a regional Hearing Officer in October 1998, a 
transcript of which is of record.  During his hearing, the 
veteran withdrew his appeal of entitlement to service 
connection for a right shoulder condition.  See 38 C.F.R. 
§ 20.204 (2004).  Therefore, that issue is no longer before 
the Board and will be discussed no further herein.  

In a rating decision dated in October 1999, the RO granted 
the veteran's claim of entitlement to service connection for 
a scar as a residual of shell fragment wounds of the left 
shoulder, and assigned a noncompensable rating.  At that time 
the RO also issued a statement of the case (SOC).  In October 
1999, the veteran perfected his appeal as to his claim of 
entitlement to service connection for residuals of a head 
injury, and expressed disagreement with the evaluation 
assigned by the RO for the shell fragment scarring of the 
left shoulder.  As this disagreement is with the initial 
rating assigned for the shell fragment scarring of the left 
shoulder, the principles enumerated in Fenderson v. West, 12 
Vet. App. 119 (1999) with respect to "staged ratings" are 
for application with respect to this claim.  

In April 2001, the Board remanded the issues of entitlement 
to an increased rating for the scarring to the left shoulder 
and entitlement to service connection for residuals of a head 
injury to the RO for further development.  More specifically, 
the RO was instructed to obtain all VA and non-VA treatment, 
clinical, and/or hospitalization records; to afford the 
veteran a VA examination to determine the current level of 
disability due to his service-connected scar; and to 
determine


whether the veteran currently suffers from a headache 
disorder that is, at least as likely as not, related to a 
head injury in service.  The development required by the 
Board's April 2001 decision was completed.  However, the RO 
continued to deny the veteran's claims.  Accordingly, a 
supplemental statement of the case (SSOC) was issued and the 
matter was returned to the Board for appellate consideration.  

By rating decision dated in July 1954, of which the veteran 
was notified in that month, service connection for a head 
disability was denied.  The veteran did not perfect an appeal 
as to that decision.  Typically, when, as in instant case, 
there is a previous final denial of a claim for service 
connection, such a claim will not be reopened and considered 
unless new and material evidence has been received.  38 
U.S.C.A. § 5108.  However, given the impact of a liberalizing 
change in the law; namely, the Veterans Claims Assistance Act 
of 2000(VCAA), the Board finds it more appropriate to address 
this matter in the same manner as the RO, and the issue on 
appeal is thus as listed on the first page of the present 
decision.  See Spencer v. Brown, 4 Vet. App. 283 (1994); 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  


FINDING OF FACT

The weight of the competent and probative evidence is against 
a conclusion that the veteran has a current disability, to 
include headaches, as a result of an in-service head injury.  


CONCLUSION OF LAW

The veteran does not have a current disability due to a head 
injury, including headaches, that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1154 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a September 2002 letter, the RO advised the veteran of the 
VCAA and its effect on his claim.  In addition, the veteran 
was advised, by virtue of an October 2002  supplemental 
statement of the case (SSOC) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claim.  The Board therefore 
believes that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claim, and that the October 2002 SSOC issued by the 
RO clarified what evidence would be required to establish 
service connection for residuals of a head injury.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard, the veteran 
indicated in November 2002 that he had no additional evidence 
to submit.  Thus, for these reasons, any failure in the 
timing or language of VCAA notice by the RO constituted 
harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

II.  Factual Background

The veteran was medically examined on the date of his entry 
into active military service in February 1951, at which time 
it was noted that the right ear drum was scarred, but that it 
did not result in any disability at that time.  A Report of 
Medical History compiled at that time was negative in 
pertinent part.  He denied any history of frequent or severe 
headaches.

The Report of Separation from the United States Armed Forces, 
DD Form 214, indicates that the veteran was wounded in action 
twice in September 1951.  Among his awards and decorations, 
he is a recipient of the Purple Heart, with one star, as well 
as the Korean Service Medal, with two stars.  The available 
service medical records (SMRs) do not contain reports of 
treatment for the veteran's combat wounds.  The SMRs do show 
treatment for and removal of a keloid scar of the veteran's 
left shoulder in August 1953.  The history recorded at that 
time indicates he had received a small burn to the shoulder 
several months before, and had recently had a small mass 
appear, which was slightly painful.  The mass was surgically 
removed and diagnosed as a keloid of the skin.  He was seen 
again in January 1954 with more keloid tissue in the suture 
line, and, in February 1954, again underwent excision of the 
tissue.  His sick call treatment record indicates that he 
complained of and was treated with aspirin for a headache 
once in January 1954.  

The February 1954 medical examination conducted upon 
separation noted no complaints or findings referable to 
headache.  Pertinent physical findings were of a 21/2 x 1/4 inch 
scar on the left trapezius, and a 11/4 inch scar on the left 
shoulder.  Also noted was scarring of the right ear drum, 
which was noted to be not disabling at that time.    

The veteran filed a claim for disability compensation in 
March 1954, seeking service connection for residuals of a 
left shoulder wound and a head injury, both described as 
occurring in September 1951.  In connection with this claim, 
he was afforded a VA examination in June 1954.  At that time, 
he complained of headaches.  No clinical findings indicative 
of a head injury or headaches were noted by the examiner.  
The examiner reported that the veteran stated he had 
sustained a "burn" on his left shoulder in September 1951 
"caused by shrapnel" which resulted in a scar with keloid 
formation.  When he complained of pain in the scar, it was 
removed in August 1953.  He said it recurred and became 
painful, and a keloid was again excised in February 1954.  He 
complained of recurring pain in the shoulder region.  The 
diagnosis was of a scar, left scapular region.

By rating action of July 1954, the veteran was granted 
service connection for a scar of the left shoulder, evaluated 
as zero percent disabling.  As indicated above, this rating 
decision also denied service connection for residuals of a 
head injury, noted as claimed by the veteran but not shown by 
the evidence of record.

The additional evidence includes reports from a July 1998 
examination, at which time the veteran reported that he 
sustained a shrapnel wound to the head in September 1951 and 
that he had suffered from chronic headaches since that time.  
According to the veteran, he suffered from headaches every 
other day for 20 years.  Physical examination revealed ataxia 
on heel-to-toe walk, and headaches with lightheadedness of 
unknown etiology.  However, the examiner made no diagnosis at 
that time.  

The veteran presented for a regional hearing before a local 
Hearing Officer in October 1998.  He testified that he 
suffered from headaches every two or three days.  According 
to his testimony, the veteran was struck in the head by 
shrapnel, resulting in a flesh wound that did not require any 
stitches but was covered with gauze for three or four days.  
He denied any weakness, and indicated that he was able to 
self-medicate with over-the-counter drugs for his headaches.  

Results from magnetic resonance imaging (MRI) conducted in 
May 2001 revealed findings consistent with chronic small 
vessel ischemic change and small lacunar infarcts, as well as 
larger infarcts involving the left parietal and occipital 
lobes.  

In accordance with the Board's April 2001 remand, the veteran 
was afforded two VA examinations, one neurologic and the 
other psychiatric, in October 2002.  It was indicated that 
the claims file had been reviewed prior to each examination.  
Pertinent findings from the neurological examination included 
normal cranial nerves from I to XII; no focal weakness, 
abnormal tone, abnormal reflexes, or cerebellar signs; a 
normal gait and no extra pyramidal signs.  

The examiner noted that the veteran's description of his 
headaches was consistent with migraine headaches.  However, 
after noting the veteran's report of a superficial skinning 
of his right frontal area secondary to a shrapnel fragment 
(the veteran specifically stated that the injury was a 
"flesh wound, no stitches were put in, and I was back to 
duty") and another occasion a few days later when an "air 
burst" occurred over his head involving fragments skinning 
his scalp.  He said that he was not hospitalized after this 
second injury either.  The examiner noted that there was no 
underlying bony indentation or evidence of any bony injury or 
hematoma.  According to the examiner, there was no pathology 
at all except for small vessel disease on recent MRI.  
Thereafter, the examiner concluded that it was not at least 
as likely as not that the veteran's current headaches were 
related to the superficial scalp wound he sustained in 
service.  

With respect to the psychiatric examination conducted at that 
time, the examiner noted than the veteran had an unusual 
gait, including ataxia on heel-to-toe walking.  The examiner 
noted a history of a cerebrovascular accident (CVA) with 
associated symptoms of a burning sensation on his tongue and 
problems related to his balance.  It was further noted that 
the veteran had undergone MRIs in January and May 2001.  The 
January 2001 MRI was described as abnormal, and revealed 
multiple areas of periventricular white matter disease.  The 
May 2001 MRI revealed signs and symptoms of an acute stroke.  
The MRIs showed no evidence of intracranial hemorrhage, 
infarct, or mass lesion.  The findings were consistent with 
chronic small vessel ischemic changes and a small lacunar 
infarct, as well as a large infarct involving the left 
parietal and occipital lobes.  There was also some evidence 
of mild cerebellar atrophy.  The examiner also noted the 1998 
examiner's findings of ataxia on heel-to-toe walk, and 
lightheadedness with headaches.

The diagnosis on Axis I was of a mild to moderate cognitive 
disorder of an undetermined etiology.  The examiner stated 
that it was quite difficult to determine if some of the 
cognitive impairment could be related to the described head 
trauma, noting that the veteran worked for forty years 
without difficulty.  With respect to the etiologic origin of 
the lacunar infarcts, the examiner stated "it is anybody's 
guess" as to whether they were related to the described head 
trauma, and noted in this regard that MRIs and computed 
tomography were not available in the 1950s.  The examiner 
then concluded, however, that it was "at least as likely as 
not that the [veteran] had a concussion that could [have] 
cause[d] some cognitive difficulties, mild at the time, and 
this could be related to the military service."  The 
diagnoses listed thereafter included post-traumatic 
headaches, residual of a head trauma, and history of head 
trauma, post concussional disorder.  

III.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be medical evidence of:  (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

When a wartime veteran alleges he suffers disability due to 
an injury incurred in combat, 38 U.S.C.A. § 1154(b) must be 
considered, permitting the veteran's undocumented assertions 
regarding combat-related injuries to be accepted as true.  
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996).  The analysis required by 38 
U.S.C.A. § 1154(b), however, applies only as to whether an 
injury or disease was incurred or aggravated at that time, 
i.e., in service.  It does not apply to the questions of 
whether there is a current disability or a nexus connecting 
any current disability to service.  See Collette, Gregory, 
supra.  The provisions of 38 U.S.CA. § 1154(b) do not obviate 
the requirement that a veteran submit medical evidence of a 
causal relationship between his current condition and his 
military service.  Wade v. West, 11 Vet. App. 302 (1999).  

Applying the pertinent legal criteria to the facts of this 
case, the Board notes initially that the adjudication by the 
Board includes the responsibility of determining the weight 
to be given to the evidence of record, and this 
responsibility includes the authority to favor one medical 
opinion over another, where there is conflicting evidence.  
See Cathell v. Brown, 8 Vet. App. 539, 543 (1996); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be diminished if 
the examiner fails to explain the basis for an opinion.  See 
Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 
Vet. App. 140 (1993).    

The Board notes initially that it has taken due note of the 
veteran's valorous service, to include the documented wounds 
sustained in action in Korea in September 1951.  However, by 
the veteran's own sworn testimony and statements to 
physicians, the described in-service head injury was 
superficial in nature, did not require stitches, and did not 
require extensive medical treatment.  He also did not report 
any loss of consciousness.  Given these statements, and the 
relatively contemporaneous negative evidence represented by 
the service separation examination and the June 1954 VA 
examination, the Board finds that the weight of the evidence 
is against a finding that the described in-service head 
injury involved any significant trauma. 

The positive nexus opinion following the October 2002 VA 
psychiatric examination is significantly based on the premise 
that the in-service head injury was quite traumatic in 
nature, to include the involvement of a concussion.  To the 
extent that the Board has found this to be a false premise as 
set forth above, the positive October 2002 nexus opinion is 
of reduced probative value.  See Reonal v. Brown, 5 Vet. App. 
458 (1993).  Moreover, the October 2002 positive nexus 
opinion did not address how it could be that the veteran has 
cognitive impairment from a head injury when, as was 
demonstrated by the October 2002 VA neurological examination, 
there is no visible underlying bony indentation, bony injury, 
or hematoma involving the veteran's head currently.  In 
short, as the opinion following the October 2002 VA 
neurological examination was based upon the premise that the 
in-service head injury did not involve significant trauma or 
disability, and this premise is supported by the objective 
evidence of record, to include the veteran's military 
separation examination and June 1954 VA examination, the 
Board finds the probative value of this nexus opinion to 
exceed that to the positive opinion in question.  See 
Guerrieri, Sklar, supra.  

With regard to the assertions in sworn testimony and written 
contentions of the veteran that he has headaches and other 
disability due to an in-service head injury, the Board 
certainly respects the right of this decorated combat veteran 
to offer his opinion, and the Board accepts his account of an 
in-service head injury as true.  38 U.S.C.A. § 1154; See 
Collette, Gregory, supra.  However, in the context of the 
current claim, the veteran must still submit reliable medical 
evidence linking a current disability to an in-service head 
injury to prevail, and the veteran is not deemed competent to 
present evidence as to medical causation.  See Wade, Routen, 
Espiritu, supra.  In short, given the silent separation 
examination and June 1954 VA examination; the negative 
October 2002 nexus opinion, and the over 45-year history 
between separation from service and a clinical record showing 
possible residuals of a head injury, the Board concludes that 
the negative evidence exceeds that of the positive.  As such, 
the claim for service connection for residuals of a head 
injury must be denied.  Gilbert, 1 Vet. App. at 49.  


ORDER

Entitlement to service connection for residuals of a head 
injury, to include headaches, is denied.  


REMAND

The veteran's service-connected scar, left shoulder, residual 
of shrapnel fragment wound, is currently rated as 0 percent 
disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code (DC) 
7805 (2004).  

Prior to August 30, 2002, superficial scars that were poorly 
nourished with repeated ulceration were evaluated as 10 
percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 
7803 (2002).  Superficial scars that were tender and painful 
on objective demonstration were evaluated as 10 percent 
disabling under 38 C.F.R. § 4.118, DC 7804 (2002).  Other 
scars were rated based upon limitation of function of the 
affected part, pursuant to 38 C.F.R. § 4.118, DC 7805.  

Effective August 30, 2002, superficial and unstable scars are 
evaluated, under Diagnostic Code 7803, as 10 percent 
disabling.  Superficial scars (i.e., scars that are not 
associated with underlying tissue damage) that are tender and 
painful on examination are evaluated at 10 percent, under DC 
7804.  Pursuant to DC 7805, other scars are evaluated based 
upon limitation of motion of the affected part.  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004).

In short, the Board finds that the judicial decisions in 
Karnas and Kuzma, in light of the precedent opinions of the 
General Counsel, continue to require retroactive 
consideration of changes in law prior to the conclusion of 
the administrative or judicial appeals process.  In other 
words, the veteran is entitled to have his claim of 
entitlement to an increased rating considered under both the 
old and new provisions of Diagnostic Codes 7803-7805, and 
therefore remand is required.  

Accordingly, the matter on appeal is remanded for the 
following action:

1.  The RO should readjudicate the veteran's 
claim, considering the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803-7805 (2002) and 
38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 
(effective on and after Aug. 30, 2002).  The 
version more favorable to the veteran should be 
applied for the period on and after August 30, 
2002, and only the old version may be applied for 
the period before that effective date.  The RO 
should also consider the possibility of a staged 
rating or ratings.  

2.  To the extent that the adjudication above 
does not result in a grant of all benefits 
sought, the veteran and his representative should 
be furnished a SSOC, which contains notice of all 
relevant actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the increased rating claim on 
appeal.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


